DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	The traversal is on the ground(s) that no undo burden will be placed on the office by examining claims of groups I and II together. This is not found persuasive because regardless of whether or not applicant(s) believe no undo burden would exist if all of these groups are examined together, applicant(s) have not shown that that the groups are not distinct. 
The requirement is still deemed proper and is therefore made FINAL. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claims 15 and 22, the term “the catalytic fluidized bed reactor” lacks an antecedent basis.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s)1, 4-11, 13-15, 17-19, and 22-25 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Eng et al (2008/0035527 A1).
 The claimed invention is recited as a process including a step of cofeeding olefinic naphtha and light olefins to a catalytic reactor maintained at a range of temperature of from 775 to 1250oF and under a range of pressure of from 10 psi to 500 psi to produce a product having properties as recited in claims 1, 6-11, 14, 17-19, 24, and 25. The properties of the product as recited in the claims are considered to be inherent from the claimed process.
claim 23 in a FCC reactorclaims 15 and 22 at a temperature ranging from 425 to 705oC (797 to 1301oF) claim 13 and under pressure ranging from 40 to 700 kPa (5.8 to 101.5 psi) to produce a product (the abstract; 0042; 0048; 0062-0064).
	The Eng process is operated by using similar feedstocks under similar conditions in the presence of similar catalyst in a similar reactor as the applicants’ claimed process. Therefore, The Eng product must inherently have properties as recited in claims 1, 6-11, and 17-19.
 	As shown in table 1, The Eng olefinic naphtha containing hydrocarbons as recited in claim 4 and the light paraffins as recited in claim 5.
	Benzene, toluene and xylene are expected to be inherent in the Eng product as recited in claim 14 (0058).

Claim Rejections - 35 USC § 103
Claims 16, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eng et al (2008/0035527 A1).
Eng discloses a process as discussed above. 
Eng does not disclose (1) conversion of light olefins to extinction as called for in claim 21, (2) the olefinic naphtha is isolated from an FCC, a coker process or steam cracking process as called in claim 20, and (3) employing a WHSV as called for in claim 16. 
(1) olefins are reactants participating in the Eng process. Therefore, any amount of unreacted olefinic reactant should obviously be recycled to the reaction so that all of them can be converted to desired product to increase the production.

It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention was made to have modified the Eng process by using the olefinic naphtha derived from FCC, a coker process or steam cracking process since it is expected that olefinic naphtha from any source would yield similar results except the criticality can be shown by applicants.
(3) WHSV is a reaction parameter which must be selected.
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention was made to have modified the Eng process by selecting an appropriate WHSV for the feed to operate the reaction except the criticality can be shown by applicants.

Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eng et al (2008/0035527 A1) in view of Xie et al (2007/0038010 A1).
Eng does not disclose operating the process at a pressure as recited in claim 12 and at a WHSV as recited in claim 16. However, Xie discloses the FCC can be operated under a broad range of pressure and at a broad range of WHVS (see claims 1 and 8).
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention was made to have modified the Eng process by operating the FCC reaction at a higher pressure such as a recited in claim 12 or at a WHSV as disclosed by Xie to arrive at the applicants’ claimed process except the criticality can be shown by applicants.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772